 



Exhibit 10.1
ACCENTURE LTD
2001 SHARE INCENTIVE PLAN
FORM OF
RESTRICTED SHARE UNIT AGREEMENT

     
Participant:
  Date of Grant:
 
   
Number of RSUs:
  Date of Issuance or Transfer of Shares:

          1. Grant of RSUs. The Company hereby grants the number of restricted
share units (“RSUs”) listed above to the Participant, on the terms and
conditions hereinafter set forth. This grant is made pursuant to the terms of
the Accenture Ltd 2001 Share Incentive Plan (the “Plan”), which Plan, as amended
from time to time, is incorporated herein by reference and made a part of this
Agreement. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
          2. Form and Timing of Issuance or Transfer.
          (a) Unless the Committee permits the Participant to elect to defer the
issuance or transfer of Shares under this Agreement pursuant to the terms and
conditions established by the Committee in its sole discretion, the Company
shall issue or cause there to be transferred to the Participant, [          
number           ] months following the Date of Grant, a number of Shares equal
to the aggregate number of RSUs granted to the Participant under this Agreement.
          (b) Upon the issuance or transfer of Shares in accordance with Section
2(a) of this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.
          3. Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (x) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (I) the aggregate number
of RSUs that have been held by the Participant through the related dividend
record date, multiplied by (II) the number of Shares (including any fraction
thereof) payable as a dividend on a Share.
          4. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization,

 



--------------------------------------------------------------------------------



 



merger, consolidation, amalgamation, spin-off or combination transaction or
exchange of Shares or other similar events (collectively, an “Adjustment
Event”), the Committee may, in its sole discretion, adjust any Shares or RSUs
subject to this Agreement to reflect such Adjustment Event.
          5. Data Protection. The Participant consents to the processing
(including international transfer) of personal data as set out in Exhibit A for
the purposes specified therein.
          6. No Rights of a Shareholder. The Participant shall not have any
rights as a shareholder of the Company until the Shares in question have been
registered in the Company’s register of shareholders.
          7. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant or to ensure compliance
with any additional transfer restrictions that may be in effect from time to
time, and the Committee may cause a legend or legends to be put on any
certificates representing such Shares to make appropriate reference to such
restrictions.
          8. Transferability. RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company or any Affiliate. Any Shares issued or transferred to the
Participant shall be subject to compliance by the Participant with such policies
as the Committee or the Company may deem advisable from time to time, including,
without limitation, the policies relating to minimum equity holding
requirements. Such policies shall be binding upon the permitted respective
legatees, legal representatives, successors and assigns of the Participant.
          9. Choice of Law. The Participant acknowledges that, (a) as of the
date hereof, the Shares underlying the RSUs granted to the Participant hereunder
are publicly traded in the State of New York on the New York Stock Exchange,
(b) the Company and its Affiliates have significant operations and numbers of
employees in New York, and (c) the Company, for the purpose of ensuring
predictability and uniformity of results, desires that there be a common body of
law interpreting and enforcing this Agreement. The Parties acknowledge and agree
that the State of New York has a reasonable relationship to this Agreement and
the subject matter hereof and to the Parties’ relationship to one another. The
Parties therefore agree that: THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE PARTICIPANT AND COMPANY EACH AGREE
THAT ANY DISPUTE OR CONTROVERSY ARISING OUT OF OR CONCERNING THIS AGREEMENT
SHALL BE EXCLUSIVELY BROUGHT IN, AND RESOLVED EXCLUSIVELY BY, THE COURTS IN THE
STATE OF NEW YORK. THE PARTICIPANT AND THE COMPANY EACH CONSENT TO THE
JURISDICTION OF THE COURTS IN THE STATE OF NEW YORK.

-2-



--------------------------------------------------------------------------------



 



          10. Severability. In the event that a court or appointed arbitrator
holds any provision of this Agreement to be invalid or unenforceable, then, if
allowed by law, that provision shall be reduced, modified or otherwise conformed
to the relevant law, judgment or determination to the degree necessary to render
it valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
          11. RSUs Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All RSUs are subject to the Plan. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
          12. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          13. Rule 16b-3. The grant of the RSUs to the Participant hereunder is
intended to be exempt from the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”) pursuant
to Rule 16b-3 promulgated under the Exchange Act.
          IN WITNESS WHEREOF, the parties hereto have executed this Restricted
Share Unit Agreement.

            ACCENTURE LTD
      By:           Douglas G. Scrivner        Secretary and General Counsel   
    PARTICIPANT
      By:      

             
 
    Name:        
 
     
 
   

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
DATA PROTECTION PROVISION

(a)   By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.       These data will include data:

     (i) already held in the Participant’s records such as the Participant’s
name and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
     (ii) collected upon the Participant accepting the rights granted under the
Plan (if applicable); and
     (iii) subsequently collected
by the Company or any of its Affiliates in relation to the Participant’s
continued participation in the Plan, for example, data about shares offered or
received, purchased or sold under the Plan from time to time and other
appropriate financial and other data about the Participant and his or her
participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

(b)   This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.   (c)   In
particular, the Participant expressly consents to the transfer of personal data
about the Participant as described in paragraph (a) above by the Company and its
Affiliates. Data may be transferred not only within the country in which the
Participant is based from time to time or within the EU or the European Economic
Area, but also worldwide, to other employees and officers of the Company and its
Affiliates and to the following third parties for the purposes described in
paragraph (a) above:

     (i) Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
     (ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

 



--------------------------------------------------------------------------------



 



     (iii) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
     (iv) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
     (v) the Participant’s family members, physicians, heirs, legatees and
others associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

(d)   The processing (including transfer) of data described above is essential
for the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

-2-